     Case 8:17-cv-01375-PD Document 37 Filed 01/06/21 Page 1 of 2 Page ID #:2610




 1
     NICOLA T. HANNA                                                      JS-6
     United States Attorney
 2   DAVID M. HARRIS
 3   Assistant United States Attorney
     Chief, Civil Division
 4
     CEDINA M. KIM
 5   Assistant United States Attorney
 6
     Senior Trial Attorney, Civil Division
     HENRY L. CHI, CSBN 265009
 7   Special Assistant United States Attorney
 8         Social Security Administration
           Office of the General Counsel, Region IX
 9
           160 Spear Street, Suite 800
10         San Francisco, CA 94105
           Telephone: 415-977-8953
11
           Facsimile: 415-744-0134
12         E-Mail: henry.chi@ssa.gov
13   Attorneys for Defendant
14                         UNITED STATES DISTRICT COURT
15                       CENTRAL DISTRICT OF CALIFORNIA
16

17   SUSANNA B. SOLIS,                      ) Case No. 8:17-CV-01375-PD
18                                          )
                  Plaintiff,                ) JUDGMENT
19
                                            )
20         vs.                              )
                                            )
21
     ANDREW SAUL,                           )
22   Commissioner of Social Security,       )
23
                                            )
                  Defendant.                )
24
                                            )
25

26
           Having received and reviewed the parties’ Stipulation to Reopen Case for
27
     Purpose of Entering Judgment for Plaintiff [Docket No. 34], the Court hereby
28
     Case 8:17-cv-01375-PD Document 37 Filed 01/06/21 Page 2 of 2 Page ID #:2611




 1   grants judgment for Plaintiff in this matter.
 2
     Dated: January 06, 2021                 ____________________________
 3                                           HON. PATRICIA DONAHUE
 4                                           UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
